DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9-18 are is/are rejected under 35 U.S.C. 103 as being unpatentable over James et al. (US Pat. 5,855,579) in view of Beyar et al. (US pub. 2013/0325007).
With respect to claim 1, James et al. discloses an intramedullary rod (see figures 1-3, 9 and 11 below) having a longitudinal axis, the intramedullary rod comprising: a head member (fig 3, 12) having a first end, a second end, and a body extending between the first end of the head member and the second end of the head member (see fig 3 below), the head member defining a circumferential flange (fig 3, 36) and a circumferential shoulder (fig 9, 31), the circumferential flange extending radially outwardly from the head member and lying on a plane extending through the longitudinal axis of said intramedullary rod (fig 9), the circumferential shoulder disposed between the first end of the head member and the circumferential flange (fig 9); a shaft member (fig 3, 13) extending from the head member, the shaft member having a first end, a second end, and a body extending between the first end of the shaft member and the second end of the shaft member (fig 3); and a head extension (fig 3, 11) partially disposed over the head member and having a first end, a second end (see fig 3 below), a wall (see fig 11 below) the second end of the head extension contacting the circumferential shoulder of the head member (fig 11A). With respect to claim 2, James et al. discloses wherein the shaft member comprises a separate member partially disposed within the head member (fig 3). With respect to claim 9, James et al. discloses wherein the circumferential shoulder has a radial width; and wherein the wall has a wall thickness that is equal to the radial width (fig 11A). With respect to claim 10, James et al. discloses wherein the plane extends orthogonally through the longitudinal axis of said intramedullary rod (See fig 9 below). With respect to claim 11, James et al. discloses wherein the circumferential shoulder is radially inward of the circumferential flange (fig 9). With respect to claim 17, James et al. discloses wherein the head member defines a lumen extending through the head member; wherein the shaft member defines a lumen extending through the shaft member; and wherein the head extension defines an extension lumen extending through the head extension (lumen for 16 in fig 1). With respect to claim 18, James et al. discloses further comprising a removable cap (fig 1, 15) disposed on the head extension.

    PNG
    media_image1.png
    826
    656
    media_image1.png
    Greyscale


With respect to claim 1, James et al. discloses the claimed invention except for the head member being formed from a different material from the head extension. 
Beyar et al. discloses different segments of an intramedullary nail being formed of different materials such as a head extension (paragraph 64, “proximal segment” formed of a radiolucent material) while the head portion (paragraph 63-64, “intermediate segment” formed of metal) to provide for visualization of the bone and the implant under imaging (paragraph 65). With respect to claim 12, Beyar et al discloses wherein the head extension is formed of a radiolucent material (paragraph 64). With respect to claim 13, Beyar et al wherein the radiolucent material is PEEK (paragraph 60). With respect to claim 14, Beyar et al wherein the radiolucent material is carbon fiber reinforced PEEK (paragraph 61). With respect to claim 15, Beyar et al wherein the head member is formed of a metal (paragraph 64). With respect to claim 16, Beyar et al wherein the shaft member is formed of a metal (paragraph 63).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of James to include the head member being formed from a different material from the head extension in view of Beyar in order to provide for visualization of the bone and the implant under imaging.
Claims 3-8, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over James et al. in view of Beyar et al. as applied to claim 1 above, and further in view of Sinnott et al. (US 2017/0112552).
With respect to claims 19 and 20, James et al. discloses the head member having a first opening (at the second end) and a second opening (at the first end) and a passageway (lumen for 16) extending through the head member from the first opening to the second opening and further comprising a removable cap (fig 1, 15) disposed on the head extension in contact with the shoulder (fig 11A).
With respect to claim 3, 19 and 20, James et al. in view of Beyar et al. discloses the claimed invention except for an outer body member disposed circumferentially about the shaft member and a portion of the head member, a portion of the outer body member disposed around the first opening of the head member.
Sinnott discloses an outer body member (fig 13, 186) disposed circumferentially about the shaft member (fig 13, 180) and a portion of the head member (surround a lower portion of 184), a portion of the outer body member disposed around the first opening of the head member (surrounds the lower opening of the head member) to allow the implant to better interface with the bone (paragraph 60). With respect to claim 4 and claim 20, Sinnott discloses wherein the shaft member is formed of a metal (paragraph 71). With respect to claim 5 and 20, Sinnott discloses wherein the outer body member is formed of a radiolucent material (paragraph 71, PEEK). With respect to claim 6, Sinnott discloses wherein the radiolucent material is PEEK (paragraph 71). With respect to claim 7, Sinnott discloses wherein the radiolucent material is carbon fiber reinforced PEEK (paragraph 72). With respect to claim 8, Sinnott discloses wherein the radiolucent material is a polymer (paragraph 71).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of James in view of Beyar to include an outer body member disposed circumferentially about the shaft member and a portion of the head member, a portion of the outer body member disposed around the first opening of the head member in view of Sinnott in order to better interface with the bone.
Response to Arguments
Applicant’s arguments, see remarks, filed 3/1/2022, with respect to the claim objections of claims 1, 19 and 20 have been fully considered and are persuasive due to the applicant’s amendments.  The claim objection of claims 1, 19 and 20 has been withdrawn. 
Applicant's arguments filed 3/1/2022 have been fully considered but they are not persuasive. The applicant argues that the circumferential shoulder of James does not interface with the terminal surface of the head extension. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the circumferential shoulder of James does not interface with the terminal surface of the head extension) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claims do not require any interface with a terminal surface nor do the claims claim a terminal surface. The claims just require the second end of the extension is contacting the shoulder. Col. 6, ll. 40-51 discloses the second end of the extension 27 forms a tapered locked connection with the end of the nail 31 and figure 1A shows the the shoulder contacting the end of the extension.
The rejections are deemed proper.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J COTRONEO whose telephone number is (571)270-7388. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.J.C/Examiner, Art Unit 3773                                                                                                                                                                                                        
/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773